DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are pending.
Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are given the benefit of the claim for priority to Japanese priority Application No. JP 2016-050861, filed 15 March 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objection to claims 1 and 2 in the Office action mailed 15 December 2021 is withdrawn in view of the amendment received 14 April 2022.
Claim Interpretation
Independent claim 32 is interpreted as not requiring synthesis of a peptide designed by the apparatus because the peptide producing unit is described using intended use language (for producing a peptide) instead of actively requiring production of the peptide such as “that produces a peptide.”
Independent claims 1 and 30 are interpreted as computer-mediated processes in view of the limitation of inputting information to an analyzer.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The discussion of means plus function in claim 34 regarding the limitations “means for sequencing”, “means for determining the mutation specific to the diseased tissue of the subject”, and “means for sequencing an RNA of the subject” in the Office action mailed 15 December 2021 is withdrawn in view of the amendment received 14 April 2022.
Claim 34 recites the limitations “means for MHC typing the subject.” A sequencing means is described in the specification at paragraphs 2, 17, and 44-46. A mutation determining means is described in the specification at paragraphs 17, 47, and 86. A computer is described at paragraphs 97-102 and Figure 7.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: information inputting unit and epitope analyzing unit in claims 32 and 34, and peptide producing unit in claim 32. The epitope analyzing unit is described in the specification at paragraphs 17, 47, 86, 97-102 and Figures 1, 2, and 7, and the peptide producing unit is described at paragraphs 95 and 121. A computer comprising an inputting unit is described at paragraphs 97-102 and Figure 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments filed 14 April 2022 have been fully considered and are persuasive. The applicants point to additional embodiments of the described means which have been incorporated in the above claim interpretation and further note that claim has been cancelled, which has been incorporated in the above claim interpretation.
Claim Rejections - 35 USC § 112
The rejection of claims 2, 3, 6, and 29 under 35 U.S.C. 112(b) in the Office action mailed 15 December 2021 is withdrawn in view of the amendment received 14 April 2022.
Claim Rejections - 35 USC § 101
The rejection of claims 30, 34, 40, and 42 under 35 U.S.C. 101 in the Office action mailed 15 December 2021 is withdrawn in view of the amendment to independent claims 30, 32, and 40 requiring a practical application of synthesizing a peptide and use of non-transitory computer readable media, and the cancellation of claim 42 in the amendment received 14 April 2022. Independent claims 1, 30, and 40 are interpreted as requiring production of a designed peptide that is a practical application under USPTO step 2A prong 2 and are therefore patent eligible under 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See the interpretation of claim 32 noted above in the Claim Interpretation section of this Office action.
Independent claim 32 recites a computer-mediated apparatus that analyzes an epitope associated with a mutation specific to a diseased tissue of a subject. The computer-mediated apparatus of independent claim 32, recites the mental process grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the additional element of claim 32 of inputting data is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of a generic computer in claim 32 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of a sequencer apparatus in claim 32 is a data-gathering apparatus that does not integrate the recited judicial exception into a practical application. The additional element of a peptide synthesizing apparatus in claim 32 is not limited to comprise or synthesize a peptide designed by the judicial exception and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claim 32 of inputting data, and the additional element of a generic computer in claim 30 are conventional computer processes and components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element of a sequencer apparatus in claim 32 is conventional. Evidence for the conventionality of sequencing apparatus is shown in Shendure et al. (Biotechnology vol. 26, pages 1135-1145 (2008)). Shendure et al. shows commercially available next generation sequencing apparatus on pages 1136-1141.
The additional element of a peptide synthesizing apparatus in claim 32 is conventional. Evidence for the conventionality of peptide synthesizers is shown in Pedersen et al. (Methods in Molecular Biology vol. 1047, pages 215-224 (2013)). Pedersen et al. shows commercially available peptide synthesizers in Table 1.
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive. The arguments are not persuasive regarding claim 32 because claim 32 has been interpreted as not requiring that the apparatus actively synthesizes the peptide designed by the recited abstract idea, and therefore does not require a practical application of the recited judicial exception.
Claim Rejections - 35 USC § 103
The rejection of claim 42 under 35 U.S.C. 103 as being unpatentable over Overwijk et al. in view of Hundal et al. in view of Gubin et al. as applied to claims 1-3, 6, 9, 29, 30, 32, and 40 above, and further in view of Pedersen et al. in the Office action mailed 15 December 2021 is withdrawn in view of the cancellation of claim 42 in the amendment received 14 April 2022.
The rejection of claim 34 under 35 U.S.C. 103 as being unpatentable over Overwijk et al. in view of Hundal et al. in view of Gubin et al. as applied to claims 1-3, 6, 9, 29, 30, 32, and 40 above, and further in view of Shendure et al. in the Office action mailed 15 December 2021 is withdrawn in view of the cancellation of claim 42 in the amendment received 14 April 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9, 29, 30, 32, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Overwijk et al. (Journal for Immunotherapy of Cancer vol. 1, article 11 (2013)) in view of Hundal et al. (Genome Medicine vol. 8, article 11 ((29 January 2016)) in view of Gubin et al. (Nature vol. 515, pages 577-581 and Supplementary Information (2014)).
Independent claims 1 and 30 recite a computer-mediated process of inputting information of a mutation of a diseased tissue of a subject and MHC type of the subject, analyzing an epitope associated with the mutation, the MHC type, and the disease, and producing a peptide based on the information of the epitope wherein the genome of the subject is sequenced, a mutation is searched for, RNA of the subject is sequenced and searched for a mutation and expression levels are determined. Dependent claim 2 further recites analyzing annotations for the mutation, and generating wild type and mutant peptide sequences and ranking epitopes. Dependent claim 3 further recites deriving mutation information from sequence reads of the genome of the subject. Dependent claim 6 further recites analyzing an epitope associated with an RNA sequence read. Dependent claims 9 and 29 further recites analyzing an MHC type derived from a sequence read of a genome of the subject.
Independent claim 32 recites a computer-mediated apparatus that executes a process of inputting information of a mutation of a diseased tissue of a subject, analyzing an epitope associated with the mutation and the disease, and producing a peptide based on the information of the epitope wherein the genome of the subject is sequenced, a mutation is searched for, and RNA of the subject is sequenced. Dependent claim 34 further recites an apparatus that determines MHC typing of the subject.
Independent claim 40 recites a computer program that causes a computer to execute a process of inputting information of a mutation of a diseased tissue of a subject, analyzing an epitope associated with the mutation and the disease, and producing a peptide based on the information of the epitope wherein the genome of the subject is sequenced, a mutation is searched for, RNA of the subject is sequenced and searched for a mutation and expression levels are determined.
Overwijk et al. shows in Figure 1 a computer-mediated process of analyzing mutations in DNA expressed in a patient’s tumor, determining presentation by MHC of a peptide associated with the mutation using peptide prediction algorithms, and making the peptide for use as a peptide vaccine. Overwijk et al. states on page 1 that sequencing allows for identification of a patient’s mutations in cancer cells that encode neoantigens that are unique therapeutic targets. Overwijk et al. further states on page 1 that mutation-encoded peptides may evoke a more vigorous T cell response due to a lack of thymic tolerance against them.
Overwijk et al. does not show explicit guidance for selecting peptide that are strongly presented by MHC, analyzing annotated data from a subject, generating wild type and mutated peptide sequences, determining a subject’s HLA (i.e., human MHC) type from annotation or sequencing of a subject’s DNA, analyzing a mutation by sequencing RNA, explicit guidance to make peptides comprising a mutation or vaccination using the peptides, or analysis of expression levels of a mutation.
Hundal et al. shows an in silico process of identifying tumor neoantigens for use in a vaccine in the abstract and throughout. Hundal et al. shows on page 2 an automated analysis of selecting neoantigen peptide sequences for immunological screening. Massively parallel sequencing is used with annotated somatic variants to translate to mutant amino acid sequences. Alignment and variant calling relative to a reference sequence is shown in page 2. Hundal et al. states on page 2 that if clinically genotyped HLA haplotyping was not available the HLA typing was done in silico by analysis of sequencing and software programs. Figure 1 summarizes much of the method of Hundal et al. including determining normal and mutant amino acid sequences, annotation, epitope prediction of mutated peptide sequences, prediction of binding strength to HLA, integrate sequence and expression levels from RNA sequencing and outputting a prioritized (or ranked) list of neoantigen vaccine candidates. Further details are discussed on pages 3-7. Hundal et al. shows analysis of RNA sequence at page 2, column 1, page 4 column 2 to cull variants not expressed in the tumor, and the bottom of page 6 column 2 to page 7 at the top of column 1 to determine that the variant is expressed. Figure 1 shows analysis of DNA and RNA sequence data to integrate expression and coverage information.
Gubin et al. shows analysis of tumor-specific mutant antigens in the abstract and throughout. Gubin et al. shows determining tumor-specific mutations from DNA sequencing on page 577. Gubin et al. shows on page 580 column 1 that RNA sequencing was performed to assess whether the mutation was expressed in the tumor and to focus on highly expressed mutations. In the supplementary material, Gubin et al. shows in the methods section processes of predicting epitopes using software, and synthesis of peptides for use in immunization of mice to study the effect of the peptide vaccine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Overwijk et al. by using a computer-mediated process of selecting a peptide that binds MHC because Hundal et al. shows such a process to identify and rank peptides for use in a peptide vaccine. It would have been further obvious to analyze annotated data from a subject, generate wild type and mutated peptide sequences, determine a subject’s HLA (i.e., human MHC) type from annotation or sequencing of a subject’s DNA, and analyze a mutation by sequencing RNA because Hundal et al. provides guidance noted above to perform those steps as part of selecting peptides for a vaccine, and Hundal et al. and Gubin et al. provides further guidance to use both DNA and RNA sequencing to analyze epitopes directed to tumor neoantigens. Gubin et al. also provides guidance to use computer software to predict epitopes of a peptide sequence. It would have been further obvious to synthesize the designed and highly ranked peptides because Gubin et al. provides guidance to synthesize desired peptides and use then in a peptide vaccine to study the effect on tumors in a mouse model system.
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive. The applicants state the combination of references does not make obvious analysis of both DNA and RNA sequences. The above rejection has been modified to point out guidance in Hundal et al. and Gubin et al. to combine analysis of DNA and RNA sequences to determine what variants are present in a subject and if the variants are expressed to a significant level.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims 9 and 29 require performing MHC typing of the subject using genome reads.
Applicant is advised that should claim 1 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1 and 30 recite the same process steps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631